DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/20 has been entered.

Response to Amendment
Claims 1-17 are pending in the application.  Claim 18 has been canceled.  Claims 4-12 have been withdrawn from consideration.  Claims 1 and 13 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. (US 8,771,294 B2) (“Sepetka”).
Regarding claim 1, Sepetka discloses (Figures 6-8) a system comprising: a delivery needle (80) having a proximal end (88) and a distal end (110); a localization structure (50) housed within the delivery needle and extending along a length, the localization structure comprising: a helical coil portion (74) capable of being arranged within a lung, the helical coil portion having proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position (Figure 6) in which the helical coil portion is uncoiled to a second position (Figure 8) in which the helical coil portion is helically coiled (Column 9, lines 22-25), and a suture portion (108) capable of being arranged in a pleural space, the suture having a proximal end and a distal end, the distal end of the attached to the helical coil portion and the proximal end of the suture remote from the helical coil portion (see Figure 8 annotated below; Column 9, lines 13-14); and a pusher rod (94) capable of fitting into the delivery needle and permitting retraction of the delivery needle without corresponding retraction of the localization structure.  

    PNG
    media_image1.png
    202
    712
    media_image1.png
    Greyscale

NOTE: the suture portion (108) disclosed by Sepetka is formed as a loop.  Sepetka discloses that the loop is attached to the coil.  The proximal end of the loop is terminal end of the suture is attached to the helical coil portion and the proximal terminal end of the suture is remote from the helical coil portion.
NOTE: The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Sepetka meets the structural limitations of the claim, and the helical coil portion is capable of being arranged in the lung and the suture portion is capable of being arranged in a pleural space.  
Regarding claim 3, the helical coil portion (74) disclosed by Sepetka is capable of being affixed to a nodule.
Regarding claim 13, Sepetka discloses (Figures 6-8) a kit comprising: a delivery needle (80) having a proximal end (88) and a distal end (110); a localization structure (50) comprising a helical coil portion (74) coupled to a suture (108), the helical coil portion having proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position (Figure 6) in which the helical coil portion is uncoiled to a second position (Figure 8) in which the helical coil portion is helically coiled (Column 9, lines 22-25), the suture having a proximal end and a distal end, the distal end of the suture attached to the helical coil portion and the proximal end of the suture remote from the helical coil portion (see Figures 6-8 and 

    PNG
    media_image1.png
    202
    712
    media_image1.png
    Greyscale

NOTE: the suture portion (108) disclosed by Sepetka is formed as a loop.  Sepetka discloses that the loop is attached to the coil.  The proximal end of the loop is remote from the helical coil, while the distal end of the loop is attached to the helical coil portion (as shown in Figures 6-8).  To overcome this interpretation, the Examiner suggests defining that the distal terminal end of the suture is attached to the helical coil portion and the proximal terminal end of the suture is remote from the helical coil portion.
Regarding claim 14, Sepetka discloses (Figure 6) that the localization structure (50) is configured to be housed within the delivery needle (80) and extend along a length.
Regarding claim 15, the helical coil portion (74) disclosed by Sepetka is capable of being arranged within a lung and affixed to a nodule.
Regarding claim 16, the pusher rod (94) disclosed by Sepetka is capable of fitting into the delivery needle (80) and permitting retraction of the delivery needle without corresponding retraction of the localization structure.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US 8,771,294 B2) (“Sepetka”).
Regarding claim 2, Sepetka discloses the invention substantially as claimed. However, Sepetka fails to disclose that the localization structure has a length of between 8 and 10 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the localization structure disclosed by Sepetka to have a length of between 8 and 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sepetka would not operate differently with the claimed length because the length of the localization structure is adjusted during the procedure and the claim does not specify at what point during a procedure the localization structure has the claimed length. The localization structure transitions from a first length (uncoiled length) within the delivery needle to a second length (coiled length) when delivered from the delivery needle. The claimed dimensions would not prevent the device of Wardle from being implanted in the body. Further, the Applicant places no criticality on the range claimed, stating: “In embodiments, localization structure 110 can have a length that is between about 8-10 cm, for example about 8.85 cm. In alternative embodiments, nodules may be located relatively closer or further from the skin of the patient, and the length of localization structure 110 can be adjusted accordingly” (Specification, page 9, lines 4-7).

Response to Arguments
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive.  After further consideration of the claim amendments and the Sepetka reference and discussion with a Primary Examiner, the Examiner has determined that the Sepetka reference still reads on the claims as currently written.  As stated above in the rejections, the suture portion disclosed by Sepetka is formed as loop, where the distal end of the loop is attached to the coil portion and the proximal end of the loop is remote from the coil portion.  To better distinguish over the looped structure, the terminal end of the suture is attached to the helical coil portion and the proximal terminal end of the suture is remote from the helical coil portion.
After further consideration of the Yoon reference (provided to the Applicant by the Examiner in the Interview held 12/8/20), and the Applicant’s discussion of the reference in the response, the Examiner agrees that it is not relevant prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tran et al. (US 2007/0239194 A1; Figures 1-4); O’Connor et al. (US 2008/0221554 A1; Figures 1-4, 10); Gifford, III et al. (US 2002/0111646 A1; Figures 11 and 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771